UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6641


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALONZO JAMES HERBERT CAMP, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00128-MR-DLH-4)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo James Herbert Camp, Jr., Appellant Pro Se. Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Jill Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alonzo James Herbert Camp, Jr., appeals the district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated   by    the   district    court.    United    States   v.   Camp,   No.

1:08-cr-00128-MR-DLH-4 (W.D.N.C. Apr. 3, 2012).               We deny Camp’s

request to place this appeal in abeyance pending legislative

action, and we deny Camp’s motion for appointment of counsel.

We   dispense    with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2